         Case 1:19-cr-00651-LTS Document 606 Filed 04/19/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 – – – – – – – – – – – – – – – – – –X

 UNITED STATES OF AMERICA                                ORDER OF JUDICIAL REMOVAL

        - against –                                      Criminal Docket No. 19 Cr. 651 (LTS)

 GABRIEL ORZANICA,

                           Defendant.

 – – – – – – – – – – – – – – – – – –X


       Upon the application of the United States of America, by Robert % Sobelman,

Assistant United States Attorney, Southern District of New York; upon the Factual Allegations

in Support of Judicial Removal; upon the consent of GABRIEL ORZANICA (the “defendant”);

and upon all prior proceedings and submissions in this matter; and full consideration having been

given to the matter set forth herein, the Court finds:

       1.      The defendant is not a citizen or national of the United States.

       2.      The defendant is a native and citizen of Romania.

       3.      On or about February 13, 2020, the defendant was paroled into the United States

               for the purpose of criminal prosecution at or near JFK International Airport,

               Queens, NY.

       4.      At the time of sentencing in the instant criminal proceeding, the defendant will be

               convicted in the United States District Court, Southern District of New York, of the

               following offense: Conspiracy to Commit Wire and Bank Fraud, in violation of

               Title 18, United States Code, Section 1349.

       5.      A total maximum sentence of 30 years’ imprisonment may be imposed for the

               above-mentioned offense.
         Case 1:19-cr-00651-LTS Document 606 Filed 04/19/21 Page 2 of 3




       6.      The defendant is subject to removal pursuant to Section 212(a)(7)(A)(i)(I) of the

               Immigration and Nationality Act of 1952, as amended, (the “Act”), 8 U.S.C. §

               1182(a)(7)(A)(i)(I), as an alien who, at the time of application for admission, is not

               in possession of a valid unexpired immigrant visa, reentry permit, border crossing

               card, or other valid entry document required by the Act, and a valid unexpired

               passport, or other suitable travel document, or document of identity and nationality

               as required under the regulations issued by the Attorney General under Section

               211(a) of the Act; and Section 212(a)(2)(A)(i)(I) of the Act, 8 U.S.C. §

               1182(a)(2)(A)(i)(I), as an alien convicted of a crime involving moral turpitude

               (other than a purely political offense) or an attempt or conspiracy to commit such a

               crime.

       7.      The defendant has waived his right to notice and a hearing under Section 238(c) of

               the Act, 8 U.S.C. § 1228(c).

       8.      The defendant has waived the opportunity to pursue any and all forms of relief and

               protection from removal.

       9.      The defendant has designated Romania as the country for removal pursuant to

               Section 240(d) of the Act, 8 U.S.C. § 1229a(d).



         WHEREFORE, IT IS HEREBY ORDERED, pursuant to Section 238(c) of the Act, 8

U.S.C. § 1228(c), that the defendant shall be removed from the United States promptly upon his

release from confinement, or, if the defendant is not sentenced to a term of imprisonme nt, promptly

upon his sentencing, and that the defendant be ordered removed to Romania.
       Case 1:19-cr-00651-LTS Document 606 Filed 04/19/21 Page 3 of 3




Dated: New York, New York

          $SULO 202
       _________


                                      V/DXUD7D\ORU6ZDLQ
                                      ___________________________________
                                      HONORABLE LAURA TAYLOR SWAIN
                                      UNITED STATES DISTRICT JUDGE
